DETAILED ACTION
This action is responsive to communications filed 12 November 2020.
Claims 1-13 remain canceled.
Claims 16 and 24 have been canceled.
Claim 29 has been added.
Claims 14-15, 17-23 and 25-29 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to the claims have been withdrawn in view of amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
YAMAGISHI and Gholmieh either alone or in combination do not teach or suggest a storage configured to store the files, the storage including one or more storage areas allocated for the one or more broadcaster applications.
In response to Applicant’s arguments (A), the Examiner respectfully disagrees. The limitations above, under broadest reasonable interpretation, merely denote a storage that can store files and including areas allocated to applications, therefore Yamagishi at least discloses and/or teaches a local cache that caches data such as DASH segments, Ad segments, signaling, MPD metadata, applications and NRT content, wherein the local cache comprises quota domains allocated to services, and wherein a quota domain identifier of the cache quota domain 
Double Patenting
Claim 14-15, 17, 22-23, 25 of this application is patentably indistinct from claim 14-19 of Application No. 16/826,384. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14-15, 17, 22-23 and 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-19 of copending Application No. 16/826,384 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarities set forth in the table below.
Instant Application
Copending Application
14. (Currently Amended) An apparatus for receiving a broadcast signal, the apparatus comprising: a tuner configured to receive the broadcast signal including files associated with one or more broadcaster applications and description information for the files via Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol; a storage configured to store the files, the storage including one or more storage areas allocated for the one or more broadcaster applications; a processor configured to manage a broadcaster application to download one or more files for the broadcaster application via broadband network, wherein the broadcaster application stores the one or more files into a storage area allocated for the broadcaster application based on: a first Application Programming Interface (API) to check whether or not the one or more files are present in the storage area allocated for the broadcaster application; and a second API to request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and obtain information representing the quota size and information representing the usage.  

17. (Currently Amended) The apparatus according to claim 14, wherein the description information includes an identifier for the storage area to store the files into the storage area.
22. (Currently Amended) A method of processing a broadcast signal, by a receiver, the method comprising: receiving, by a tuner, the broadcast signal including files associated with one or more broadcaster applications and description information for the files over Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol; managing, by a processor, a broadcaster application, and downloading one or more files for the broadcaster application via broadband network, wherein the broadcaster application stores the one or more files into a storage area allocated for the broadcaster application based on: a first Application Programming Interface (API) to check whether or not the one or more files are present in the storage area allocated for the broadcaster application; and a second API to request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and obtain information representing the quota size and information representing the usage.

25. (Currently Amended) The method according to claim 22, wherein the description information includes an identifier for the storage area to store the files into the storage area.
files associated with one or more broadcaster applications and description information for the files via Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol; a storage configured to store the files, the storage including one or more storage areas allocated for the one or more broadcaster applications, a storage area allocated for a broadcaster application is identified by an identifier for the storage area; and a processor configured to manage a broadcaster application to download one or more files for the broadcaster application via broadband network, wherein the broadcaster application stores the one or more files into the storage area allocated for the broadcaster application based on: a first Application Programming Interface (API) to check whether or not the one or more files are present in the storage area allocated for the broadcaster application; and a second API to request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster 2Application No.: 16/826,384Docket No.: 8736.01933.US21application, and obtain information representing the quota size and information representing the usage.

15. (Currently Amended) The apparatus of claim 14, wherein the description information includes information for identifying the storage area to store the files into the storage area.

17. (Currently Amended) A method of receiving a broadcast signal, the method comprising: receiving, by a tuner, the broadcast signal including files associated with a broadcaster application and description information for the files over Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol, managing, by a processor, the broadcaster application, and downloading one or more files for the broadcaster application via broadband network, wherein the broadcaster application stores the one or more files into a storage area allocated for the broadcaster application based on: a first Application Programming Interface (API) to check whether or not the one or more files are present in the storage area allocated for the broadcaster application; and a second API to request for a quota size of the storage area allocated for the 3Application No.: 16/826,384Docket No.: 8736.01933.US21broadcaster application and usage of the storage area allocated for the broadcaster application, and obtain information representing the quota size and information representing the usage, wherein the storage area allocated for the broadcaster application is identified by an identifier for the storage area.

18. (Currently Amended) The method of claim 17, wherein the description information includes information for identifying the storage area to store the files into the storage area.
wherein the broadcaster application further downloads a Media Presentation Description (MPD) via the broadband network, the one or more files downloaded via the broadband network are referenced by the MPD.

23. (Currently Amended) The method according to claim 22, the method further comprising: 4Application No.: 16/302,203Docket No.: 8736.01933.US00downloading, by the broadcaster application, a Media Presentation Description (MPD) via the broadband network, the one or more files downloaded via the broadband network are referenced by the MPD.
16. (Currently Amended) The apparatus according to claim 15, wherein the broadcaster application further downloads a Media Presentation Description (MPD) via the broadband network, the one or more files downloaded via the broadband network are referenced by the MPD.

19. (Currently Amended) The method of claim 18, wherein the broadcaster application further downloads a Media Presentation Description (MPD) via the broadband network, the one or more files downloaded via the broadband network are referenced by the MPD.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17, 20, 22-23, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGISHI et al. (US-20180288468-A1) hereinafter Yamagishi in view of Abramson (US-20070201502-A1) further in view of KITAZATO et al. (US-20140040968-A1) hereinafter Kitazato.
Regarding claim 14, Yamagishi discloses:
([FIG. 25] [0249-0251] client apparatus 40 includes a reception section 402 that receives and processes the broadcast wave), the apparatus comprising: 
a tuner configured to receive the broadcast signal including files associated with one or more broadcaster applications and description information for the files via Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol ([FIG. 25] [0249-0251] reception section 402 includes a tuner that receives and processes the broadcast wave [0152] e.g. such as delivered using the ROUTE protocol in the case of delivery via unidirectional broadcasting [0074-0075] route specific signaling, e.g. SLS signaling including metadata such as user service bundle description (USBD) service-based transport session instance description (S-TSID) media presentation description (MPD) application signaling table (AST) and so on (i.e. description information) [0078] where ROUTE is used as a transport protocol, stream data of a service component (i.e. files associated with one or more broadcaster applications) is transported over a ROUTE session in units of a DASH segment compliant with the ISO base media file format standard)); 
a storage configured to store the files, the storage including one or more storage areas allocated for the one or more broadcaster applications ([FIG. 25] [0249-0256] local cache 404 that caches (i.e. stores) data [0066] files such as DASH segments, Ad segments, signaling, MPD metadata, applications, and NRT content [0106-0107] applications, DASH segments, and other files shared by services A to C that belong to quota domain 1 are cached in the storage area allocated to quota domain 1 of the local cache [0122-0124] where a quota domain identifier of a cache quota domain is specified by extending AST metadata, the quota domain identifier of the cache quota domain to which a target application belongs (i.e. allocated for the one or more broadcaster applications) can be specified, by specifying a quota domain identifier, it is possible to share a resource (file) on an application-by-application basis within the same cache quota domain), 
([FIG. 25] [0250] [0253] [0257] control section 401 controls the operation of the respective sections of the client apparatus 40 (i.e. manages), e.g. controls the local cache on the basis of a request from the browser (i.e. via script execution section 405A of browser to pull ad segment and dash segment/files into persistent cache; e.g. download files into persistent cache by request under control of control section 401) {note: [00728-00729] denote that “application can store a broadband resource in the cache storage”} [0065-0066] client apparatus 40 is a receiver capable of receiving transported data compliant with a digital broadcasting standard such as ATSC 3.0, by receiving and processing files such as DASH segments, Ad segments, signaling, MPD metadata, applications and NRT content sent from the broadcast server 20 via the transport channel 80 [0071] [0082] [FIG. 28] a dash client acquiring a DASH segment/Ad segment requires that the client apparatus 40 (e.g. receiver) receives the files, such as through the physical layer, (i.e. broadband), e.g. in a case where bidirectional communication is used, the layer above the physical layer (Broadband) is the IP layer that corresponds to the network layer, wherein broadband is used in bidirectional communication), 
wherein the broadcaster application stores the one or more files into a storage area allocated for the broadcaster application ([FIG. 25] [0250] [0253] [0257] control section 401 controls the operation of the respective sections of the client apparatus 40 (i.e. manages), e.g. controls the local cache on the basis of a request from the browser (i.e. via script execution section 405A of browser to pull ad segment and dash segment/files into persistent cache; e.g. download files into persistent cache by request under control of control section 401) {note: [00728-00729] denote that “application can store a broadband resource in the cache storage”} [0135] quota domain, e.g. specified to be cached in a persistent cache thereof [0106-0107] applications, DASH segments, and other files shared by services A to C that belong to quota domain 1 are cached in the storage area allocated to quota domain 1 of the local cache [0122-0124] where a quota domain identifier of a cache quota domain is specified by extending AST metadata, the quota domain identifier of the cache quota domain to which a target application belongs (i.e. allocated for the one or more broadcaster applications) can be specified, by specifying a quota domain identifier, it is possible to share a resource (file) on an application-by-application basis within the same cache quota domain [0065-0066] client apparatus 40 is a receiver capable of receiving transported data compliant with a digital broadcasting standard such as ATSC 3.0, by receiving and processing files such as DASH segments, Ad segments, signaling, MPD metadata, applications and NRT content sent from the broadcast server 20 via the transport channel 80 [0071] [0082] [FIG. 28] a dash client acquiring a DASH segment/Ad segment requires that the client apparatus 40 (e.g. receiver) receives the files, such as through the physical layer, (i.e. broadband), e.g. in a case where bidirectional communication is used, the layer above the physical layer (Broadband) is the IP layer that corresponds to the network layer, wherein broadband is used in bidirectional communication) based on: 
Yamagishi does not explicitly disclose:
wherein the broadcaster application stores the one or more files into a storage area allocated for the broadcaster application based on:
a first Application Programming Interface (API) to check whether or not the one or more files are present in the storage area allocated for the broadcaster application; and 
a second API to request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and obtain information representing the quota size and information representing the usage.
	However, Abramson discloses:
wherein the broadcaster application stores the one or more files into a storage area allocated for the broadcaster application ([0090-0091] control script application programming interface (API), wherein control scripts provide download orders [0094-0095] download order identifies a location in storage of the client for storing the requested downloaded content) based on:
a first Application Programming Interface (API) to check whether or not the one or more files are present in the storage area allocated for the broadcaster application ([0094-0095] cache manager provides an API to find information about the file, such as to determine if a file has been previously downloaded);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi in view of Abramson to have stored one or more files into a storage area allocated for the broadcaster application based on an API to check whether or not the one or more files are present in the storage area. One of ordinary skill in the art would have been motivated to do so to determine if a file has previously been downloaded (Abramson, [0095]).
	Yamagishi-Abramson do not explicitly disclose:
wherein the broadcaster application stores the one or more files into a storage area allocated for the broadcaster application based on:
a second API to request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and obtain information representing the quota size and information representing the usage.
	However, Kitazato discloses:
wherein the broadcaster application stores the one or more files into a storage area allocated for the broadcaster application ([0192] acquired application to be held in the cache memory) based on:
request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and obtain information representing the quota size and information representing the usage ([0010-0011] reception apparatus may include a terminal information acquisition block configured to acquire terminal information such as cache capacity or free capacity of the cache memory [0191] free capacity derived by subtracting the total capacity (i.e. quota size) from the cache capacity (i.e. usage)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson in view of Kitazato to have utilized an API to request for a quota size of the storage area and usage of the storage area that is allocated for the broadcaster information. One of ordinary skill in the art would have been motivated to do so to provide a free capacity enough for caching a newly obtained coordinated application (Kitazato, [0250]).
Regarding claim 15, Yamagishi-Abramson-Kitazato disclose:
The apparatus according to claim 14, set forth above, 
Yamagishi discloses:
wherein the broadcaster application further downloads a Media Presentation Description (MPD) via the broadband network, the one or more files downloaded via the broadband network are referenced by the MPD ([0148] MPD metadata is received by the client apparatus 40, the MPD metadata is acquired by an HTTP proxy cache, and then the DASH client is notified {note: [00728-00729] denote that “application can store a broadband resource in the cache storage” and [00747-00748] denote that “the HTTP proxy downloads the file”} [0065-0066] client apparatus 40 is a receiver capable of receiving transported data compliant with a digital broadcasting standard such as ATSC 3.0, by receiving and processing files such as DASH segments, Ad segments, signaling, MPD metadata, applications and NRT content sent from the broadcast server 20 via the transport channel 80 [0076] MPD metadata is management information of video and audio files delivered by streaming (i.e. references files) [0071] [0082] [FIG. 28] the client apparatus 40 (e.g. receiver) receives the files, such as through the physical layer, (i.e. broadband), e.g. in a case where bidirectional communication is used, the layer above the physical layer (Broadband) is the IP layer that corresponds to the network layer, wherein broadband is used in bidirectional communication).
Regarding claim 17, Yamagishi-Abramson-Kitazato disclose:
The apparatus according to claim 14, set forth above
Yamagishi discloses:
wherein the description information includes an identifier for the storage area to store the files into the storage area ([0133] AST metadata per-application attribute, e.g. quota domain identifier for identifying a storage area of the local cache that stores files of an application to be written in target AST metadata [0135] instruction is issued that files of the application whose cache quota domain has been specified to be cached in a persistent cache (i.e. identifying to cache in a persistent cache area of local cache)).
Regarding claim 20, Yamagishi-Abramson-Kitazato disclose:
The apparatus according to claim 19, set forth above
Yamagishi discloses:
wherein the first API to store the one or more files is executed by a request including information on target location on which the one or more files are to be stored ([0112] quota domain identifier for identifying a cache quota domain can be transported by signaling that is transported by each layer of a broadcast wave [0136] identifying a cache quota domain included in other metadata (i.e. information on a storage period) [0261] script execution section 405A causes the cache control section 401A to control the local cache 404 by executing the CacheStorage API [0297] to pull the Ad segment into the persistent cache 404B (i.e. a request to pull the ad segment into the persistent cache, the target location, via API)), 
the one or more files are stored in a specific location of the storage in response to the first API ([0300] instruct that pulling into the persistent cache 404B take place, e.g. storage in persistent cache takes place by the above API [FIG. 25] e.g. persistent cache 404B of local cache 404 (i.e. specific location of storage 404)).  
Regarding claims 22-23, 25 and 28, they do not further define nor teach over the limitations of claims 14-15, 17 and 20, therefore, claims 22-23, 25 and 28 are rejected for at least the same reasons set forth above as in claims 14-15, 17 and 20.
Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi-Abramson-Kitazato in view of Gholmieh et al. (US-20160373324-A1) hereinafter Gholmieh.
Regarding claim 18, Yamagishi-Abramson-Kitazato disclose:
The apparatus according to claim 14, set forth above
Yamagishi discloses:
wherein the broadcaster application accesses the files in the storage area allocated for the broadcaster application ([0122-0124] where a quota domain identifier of a cache quota domain is specified by extending AST metadata, the quota domain identifier of the cache quota domain to which a target application belongs (i.e. allocated for the one or more broadcaster applications) can be specified, by specifying a quota domain identifier, it is possible to share a resource (file) on an application-by-application basis within the same cache quota domain),
Yamagishi does not explicitly disclose:
wherein the broadcaster application accesses the files based on HTTP requests.
However, Gholmieh discloses:
wherein the broadcaster application accesses the files based on HTTP requests ([0086] dash client 212 may request segments from local HTTP server 202 using HTTP GET or partial GET requests, so local server 2020 provides the data to dash client 212 in response to such requests).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson-Kitazato in view of 
Regarding claim 26, it does not further define nor teach over the limitations of claim 18, therefore, claim 26 is rejected for at least the same reasons set forth above as in claim 18.
Claims 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi-Abramson-Kitazato in view of Okada et al. (US-20010055271-A1) hereinafter Okada.
Regarding claim 19, Yamagishi-Abramson-Kitazato disclose:
The apparatus according to claim 14, set forth above, the apparatus further comprising
Yamagishi-Abramson-Kitazato do not disclose:
a frequency de-interleaver configured to frequency de-interleave data in the broadcast signal; and a time de-interleaver configured to time de-interleave the frequency de-interleaved data.
However, Okada discloses:
a frequency de-interleaver configured to frequency de-interleave data in the broadcast signal ([0030-0041] broadcast wave of the digital television broadcast, aired from a broadcasting station, is received by the antenna 2 of the OFDM reception apparatus 1, so as to be supplied to a tuner 3 as RF signals … the frequency deinterleaving circuit deinterleaves the data, interleaved in the frequency domain on the transmitting side); and a time de-interleaver configured to time de-interleave the frequency de-interleaved data ([0041-0042] the data deinterleaved in the frequency domain is routed to the time deinterleaving circuit, which deinterleaves the data (i.e. frequency deinterleaved data)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson-Kitazato in view of Okada to have frequency de-interleaved data and time de-interleaved the frequency de-interleaved data in the 
Regarding claim 27, it does not further define nor teach over the limitations of claim 19, therefore, claim 27 is rejected for at least the same reasons set forth above as in claim 19.
Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi-Abramson-Kitazato in view of Deshpande (US-20190141361-A1).
Regarding claim 21, Yamagishi-Abramson-Kitazato disclose:
The apparatus according to claim 14, set forth above
Yamagishi discloses:
wherein the broadcast signal further includes a service list table ([0073] IP packet including a UDP packet is transported with SLT metadata)
Yamagishi does not explicitly disclose:
wherein the broadcast signal further includes a service list table including bootstrap information to discover the files associated with the one or more broadcaster applications and the description information for the files.
However, Deshpande discloses:
wherein the broadcast signal further includes a service list table including bootstrap information to discover the files associated with the one or more broadcaster applications and the description information for the files ([0031] bootstrapping information included in a service list table (SLT) included in low level signaling (LLS), bootstrapping information: destination IP address of the packets carrying SLS data for the service destination port number of the packets carrying SLS data for the service, source IP address of the packets carrying SLS data for the service, and obtain the ROUTE/DASH USBD fragment from the bootstrapping information (i.e. destination/source for discovering data associated with the service and a description information, e.g. USBD, for the data).

Regarding claim 29, it does not further define nor teach over the limitations of claim 21, therefore, claim 29 is rejected for at least the same reasons set forth above as in claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YAMAGISHI et al. (US-20170310409-A1) RECEPTION DEVICE, TRANSMISSION DEVICE, AND DATA PROCESSING METHOD;
Lo et al. (US-20160205158-A1) SESSION DESCRIPTION INFORMATION FOR OVER-THE-AIR BROADCAST MEDIA DATA;
SO et al. (US-20180278970-A1) METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING MEDIA INFORMATION IN COMMUNICATION SYSTEM;
Stockhammer et al. (US-20160261665-A1) FILE FORMAT BASED STREAMING WITH DASH FORMATS BASED ON LCT;
YANG et al. (US-20180098111-A1) METHOD AND APPARATUS FOR TRANSMITTING OR RECEIVING SERVICE SIGNALING FOR BROADCASTING SERVICE;
Mandyam (US-20160337424-A1) TRANSFERRING MEDIA DATA USING A WEBSOCKET SUBPROTOCOL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453